INTERIM ORDER OF SUSPENSION
The Disciplinary' Board of the Supreme Court filed with the Supreme Court on January 21, 1985, a certified copy of a Judgment of Conviction in the case of United States of America v. Deborah A. Lewis, issued on December 10, 1984, by the Honorable William B. Enright, United States District Judge, U.S. District Court for the Southern District of California. Upon her plea of guilty the defendant was convicted of the offense of aiding and abetting false statement, in violation of Title 18 USC 2 and 1001, as charged in count 2 of the Indictment.
The Supreme Court considered the Judgment of Conviction of Deborah A. Lewis pursuant to Rule 13, NDRDP, and determined that the crime committed comes within the definition of “serious crime” under Rule 13, NDRDP, and is the basis for immediate suspension of a certificate of admission.
ORDERED, that the Certificate of Admission of Deborah A. Lewis be immediately suspended pending final disposition of a disciplinary proceeding commenced upon the conviction.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE-WALLE, Justice
H.F. GIERKE, III, Justice